284 S.C. 65 (1985)
325 S.E.2d 532
Charles Samuel STEINERT, d/b/a/ Charles S. Steinert, P.E., Consulting Engineer, Plaintiff-Appellant,
v.
David R. LANTER, Sr., Charles E. Rooke, L & R Construction Company, a partnership, First Federal Savings and Loan Association of Charleston, and Bankers Trust of South Carolina, Defendants, Of Whom David R. Lanter, Sr. is Defendant-Respondent.
Supreme Court of South Carolina.
January 23, 1985.

ORDER
Jan. 23, 1985.
Prior to trial, the defendants made a statutory offer of compromise pursuant to S.C. Code Ann. § 15-21-10 (1976). Subsequently, plaintiff's mechanics' lien was vacated and its petition for foreclosure was dismissed. Plaintiff appealed.
The defendants have moved for an order remanding the matter to the trial court for an assessment of costs due them pursuant to the statute. We deny the motion. The proper time for the assessment of these costs is after a decision on the merits of the appeal. Should the defendants prevail in the appeal, they shall be entitled to an assessment of statutory costs in the trial court.
*66 We note with concern that the defendants by their motion seek to recover attorney's fees as well as costs. At common law, each party bore its own costs, expenses, and attorney's fees. Section 15-21-10 is therefore in derogation of the common law and must be strictly construed. The statute allows the recovery of costs, not costs and attorney's fees, and we so hold.
The motion to remand is denied. This order shall be published with the opinions of the Court.
It is so ordered.